Title: To George Washington from James Clinton, 30 August 1782
From: Clinton, James
To: Washington, George


                        
                            SirLittle Britain Augt 30th 1782.
                        
                        Yesterday when I wrote by Doctr Vasche I had not Discovered the P.S. of your Letter till he was gone.I must therefore Agreable to Your Request Inform Your Excellency that Although it gives me pain to think of Retiring from Service, Yet at the same time I cannot Consistent with my Honor or My feelings think of joining the Army Untill Congress puts it in my Power to Serve them with Honor by doing me Justice, And Although I have been so Partially Superceeded by them I cant help but think they will repair the Injury when Opportunity Offers.Therefore though I mean to withdraw from the Army I would not be Understood As Resigning my Commision Untill I Receive Satisfaction from Congress  for the late Injury or my past services.I am Much  Oblidged to Your Excellency for the Indulgences Already granted And doubt not you will Continue them Untill the pleasure of Congress be known. I have the Honor to be Your Excells Most Obedt Humle Servant
                        
                            James Clinton
                        
                    